Title: To John Adams from Andrew Nichols, 15 February 1820
From: Nichols, Andrew
To: Adams, John


				
					Dear Sir,
					Danvers. Feb 15th 1820
				
				As a trifling testimonial of the gratitude and respect which I feel for you, who have conferred so many blessings on Our common Country—more especially on account of the approbation and patronage which you have liberally bestowed on Institutions of Benevolence since your retirement from public life, my address on Intemperance is respectfully presented. Wishing  you all the blessings and felicities which an aged patriarch can enjoy, in reflecting on a life well spent—in viewing the silent Operation of those principles which he has through life most zealously inculcated, everywhere promoting the prosperity and  Glory of his Country. I / remain Yours &c
				
					Andrew Nichols
				
				
			